Citation Nr: 1612549	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  14-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was submitted sufficient to reopen a claim of service connection for an enlarged heart.

2.  Entitlement to service connection for a heart disorder, claimed as an enlarged heart and ischemic heart disease, including as secondary to exposure to herbicides.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected foot disorder and peripheral neuropathy of the lower extremities.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and June 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in January 2016.  A transcript of this hearing is of record. 

The Veteran has requested that his case be advanced on the docket due to age. The motion to advance the case on the docket is granted. Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2015).

Although the Veteran initially claimed entitlement to service connection for an enlarged heart, during the pendency of the claim, he has argued that service connection is warranted for ischemic heart disease.  Therefore, the Board has recharacterized the reopened claim to encompass all relevant heart disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

It is noted that a May 2013 statement of the case, which addressed the matter pertaining to service connection for the heart disorder, also addressed service connection for neuropathy of the upper extremities.  However, as the Veteran specifically indicated in his May 2013 VA Form 9 that he was only appealing the heart disorder issue, the issue pertaining to neuropathy of the upper extremities is not before the Board at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.
 
The issues of entitlement to service connection for a heart disorder and a neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 1978 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an enlarged heart.  The Veteran did not submit new and material evidence within one year of that decision.  

2.  The evidence received since the February 1978 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1978 rating decision denying the claim for service connection for an enlarged heart is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Because new and material evidence has been received since the February 1978 rating decision with respect to the Veteran's claim of entitlement to service connection for an enlarged heart, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). Because the Board has determined that new and material evidence has been submitted to reopen the claim of entitlement to a heart disorder, no further discussion of the VCAA is necessary at this time.

New and material evidence

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2015). A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim. See 38 U.S.C.A. § 5108 (West 2014). "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a) (2015).

Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The VA is not, however, bound to consider credible that which is patently incredible. See Duran v. Brown, 7 Vet. App. 216 (1994).

In the present case, the RO denied service connection for an enlarged heart in February 1978, finding that although there was evidence of an enlarged heart during service, the Veteran's heart was normal at discharge.  A "Disallowance Disability or Death Claim " (VA Form 21-523) dated in March 1978, is included in the claims file. This document indicates that one of the decisions addressed was the denial of service connection for a heart disability.  It was noted that various forms were sent to the Veteran including VA Form 4107 pertaining to his appellate rights.  This serves as indicia of mailing and notification of the rating decision as well as the Veteran's appellate rights. The Veteran's address that is included on the VA Form 21-523 is the same address that was included on the Veteran's February 1978 claim for service connection.  Also, there is no indication that any notice of that decision was returned as undeliverable.  Hence, there is no "clear evidence" that either VA's mailing practices were not regular or that its regular mailing practices were not followed.  Therefore, it is presumed that the Veteran was notified of the February 1978 denial. As he did not appeal that determination and new and material evidence was not received within one year of the decision, the decision became final. See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103. 

At the time of the February 1978 rating decision, the record included the Veteran's service treatment records.  Since that time the Veteran has submitted treatment records showing a diagnosis of ischemic heart disease and the Veteran has claimed that he was exposed to herbicides in service while stationed in Thailand and his heart disorder is a result of that exposure.  Notably, the Veteran had never made this specific assertion prior to the February 1978 rating decision. Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a heart disorder.  


ORDER

As new and material evidence has been submitted sufficient to reopen a claim of service connection for a heart disorder, the Veteran's petition to reopen is granted.  


REMAND

With respect to the Veteran's service connection claim for heart disease, the Veteran contends that he was exposed to herbicides, to include Agent Orange, while stationed at Takhli Royal Thai Air Force Base (RTAFB) from June 1967 to July 1968. 

During the pendency of this claim, in June 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era. 

Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent. For purposes of this paragraph, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member of such aircraft.  38 C.F.R. § 3.307(a)(6)(v). 

The Veteran's service records show that he served as a fuel specialist.  His performance reports reveal that he was responsible for the dispatching of equipment and personnel to deliver aviation fuels, bulk oil and ground petroleum products; maintaining liaison with using activities; insuring operators maintenance is performed on mobile distribution equipment; and insuring that quality control in maintained over all products.  During the January 2016 hearing, he explained that his "career field dealt with the servicing of the aircraft that were used in Ranch Hand, which were C-123s" and that he "serviced the aircraft that was involved with herbicides which was the C-123s."  

The Veteran's service records are silent as to the type of aircraft that were present during the Veteran's service at Takhli RTAFB in Thailand and as to whether the Veteran worked directly on the aircraft or only with the refueling equipment.  The regulations are very specific in that the C-123s are the only qualifying aircraft. The Veteran's units of assignment are also not listed among those currently recognized in VA's current list of military personnel who had regular and repeated exposure to contaminated ORH C-123s. Nonetheless, the claims processing procedures for C-123 exposure claims appear to be in the process of development. See M21-1, Part IV.ii.1.H.3. Accordingly, this issue should be reviewed for development and adjudication by the AOJ in the first instance.

With respect to the Veteran's claim of service connection for a cervical spine disorder, a VA opinion is necessary.  The Veteran has alternatively claimed that his neck disorder is was incurred during service, including as due to an in-service motor vehicle accident and that his neck disorder is secondary to his service-connected disorders of the lower extremities.  

In support of his claim, the Veteran submitted a June 2009 statement from his chiropractor, which stated that the Veteran's current cervical spine pain is directly caused from hammer toes and abnormal gait that developed while on active service.  The chiropractor cited a May 2009 statement by an orthopedic surgeon who stated that the Veteran had pain and stiffness in his cervical spine and that he had foot deformities from his military service, which caused an abnormal gait that affected his back and neck.  

The Veteran underwent a VA examination in July 2009.  The examiner stated that it was obvious that the Veteran had a disturbed gait as a result of his service-connected foot disorder.  However, he opined that 

"I do not believe disturbed gait would cause a cervical spine condition though a letter from his private physician supports this contention without stating logic for their opinion.  Disturbed weightbearing caused by bilateral foot condition and particularly the veteran being unable to get his left first toe pad to the floor has in my opinion caused right paraspinous lumbar spasm noted on physical examination today. Medical history regarding cervical spine condition is not appropriate to purposes of today's examination for reason of cervical spine condition not being related to the bilateral foot condition.  Veterans certainly have cervical spine conditions without having foot conditions and have foot conditions without having cervical spine conditions.  The report regarding the cervical spine condition is generated for opinion only. Cervical spine is physically examined for completeness but is not necessary for purpose of today's examination.  An opinion is easily rendered based on review of the objective medical data and medical literature. This exam report should not be held to CPEP cervical spine quality indicators." 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the November 2009 examination to be inadequate.  The examiner did not address whether the cervical spine disability was aggravated by the service-connected disabilities of the lower extremities.  Therefore, remand is necessary to obtain an adequate opinion.  

Accordingly, the case is REMANDED for the following action:

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c).

1. Obtain any outstanding relevant VA and private treatment records, which may include but are not limited to medical records of practitioners referenced in the medical evidence of record, e.g., Drs. Grow, Wallace, Talwar, Rickman and Walsh.  Secure any necessary releases from the Veteran. 

2. Request that the Veteran provide any information or evidence in his possession showing his duties involved operating, maintaining, or serving onboard C-123 aircraft while he served in Thailand. If there is insufficient data available to formulate a request within JSSRC guidelines, ask the Veteran to provide sufficient detail to submit a verification request of herbicide exposure in Thailand to JSRRC or other institution.

3. Thereafter, through the JSRRC or other appropriate institution, which may include the Air Force, attempt to verify the Veteran's claimed exposure to herbicides including in relation to whether the Veteran regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era. Any response from JSRRC or other institution (positive or negative) should be associated with the claims file. If insufficient data is available to formulate a request within JSSRC guidelines, a memorandum to that effect should be prepared and associated with the claims file.

4. After obtaining any relevant records, the AOJ shall afford the Veteran a VA examination of the cervical spine.  The VBMS/Virtual VA record and a copy of this remand must be made available to, and reviewed by, the examiner to determine the etiology of the claimed cervical spine condition. The examiner must indicate on the report that the electronic claims folder was reviewed. After reviewing the VBMS/Virtual VA record, the examiner should provide all diagnoses of the cervical spine and answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the neck disorder was caused by the service-connected disabilities of the lower extremities (e.g., right foot disability to include corrective surgery on all toes for hammertoes, left foot disability to include corrective surgery on all toes for hammertoes and/or peripheral neuropathy of the right and left lower extremities), including an altered gait that resulted from the disorders? Please provide a complete explanation for the opinion. 

b) If the neck condition was not caused by the service-connected foot disorder, is it at least as likely as not (a fifty percent probability or greater) that the neck condition was aggravated (i.e., permanently worsened beyond their natural progression) by the service-connected foot disabilities, including an altered gait resulting from the foot disorders?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the neck condition by the service-connected disability.

c.  Is it at least as likely as not that the neck disorder is related to service?

Please provide a complete explanation for the opinions. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


